Citation Nr: 1646947	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as to due to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from June 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to service connection for the claims on appeal.

Although the September 2012 rating decision also denied the Veteran service connection for a bowel condition, examination of the Veteran's July 2014 formal appeal reveals that he clearly and unambiguously specified that he was only appealing the denial of his prostate cancer and erectile dysfunction claims.  Accordingly, the Board will not adjudicate the matter of entitlement to service connection for a bowel condition, as the Veteran has not appealed that matter to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had service in the Republic of Vietnam and has been diagnosed with prostate cancer.
CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred by service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. General Evidentiary Principles

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains why this evidence either is or is not probative.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2013).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

With the exception of rating reduction decisions, it is the Veteran's "general evidentiary burden" to establish the elements of his claim.  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan. Shinseki, 573 F.3d 1282, 1287 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Below, Part III addresses whether there is sufficient evidence of herbicide exposure during service in the Republic of Vietnam and whether an award of service connection for prostate cancer is warranted.

III. Service Connection due to Herbicide Exposure

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

As to the second and third criteria requiring proof of in-service incurrence and medical nexus, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The presumption of herbicide exposure is critical to cases involving certain diseases such as prostate cancer, that have been designated as medically associated with exposure to certain herbicide agents that were used in support of military operations in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6), 3.309(e).  Where the Veteran claimed disability has been designated to be medically associated with herbicide exposure, a Veteran that has been presumed to have been exposed to herbicides, is also entitled to a presumption of in-service medical nexus for the claimed disability.  See id. However, this presumption may be rebutted where the record reveals affirmative evidence indicating lack of herbicide exposure.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d).

The evidence of record indicates that the Veteran has been diagnosed and treated for prostate cancer.  Additionally, the Veteran's personnel records indicate that the Veteran was transferred to the USS Implicit in October 1960 and was later transferred to the USS Conquest in August 1963.  He was then eventually transferred back to Long Beach, California in November 1964, after a brief transfer to the United States Naval Hospital in Guam and the United States Naval Hospital in Haven.  In a July 2014 lay statement the Veteran indicated that the USS Implicit anchored but did not dock in Da Nang harbor, and while anchored there, the crew was allowed to go ashore for rest and relaxation.  The Veteran reported that he played softball and other games on shore.  He also reported that while anchored in Da Nang harbor he acted as a coxswain, operating a motor whale boat that ferried men and supplies to and from Da Nang.  He reported that he stepped ashore during loading and unloading.  The Veteran's DD 214, a document that characterizes the nature and duration of service, indicates that the Veteran's military occupational specialty was deck hand.  To corroborate his account, the Veteran submitted a July 2014 lay statement by C.E. in which he stated he remembered serving with the Veteran aboard the USS Implicit, that he remembered the Veteran checking out small fishing rigs while out with the motor whale boat, and that the Veteran would at times take the whale boat up the river doing market-time patrol.  He also confirmed that some of the servicemen aboard the USS Implicit when ashore when the ship was anchored in Da Nang Harbor and that they played a baseball tournament with some of the officers from ships in other divisions.  Another fellow serviceman, D.H., also in a July 2014 lay statement also indicated that the Veteran was one of his shipmates while he was aboard the USS Implicit in 1962.  He also confirmed that the ship was anchored in Da Nang Harbor and that the crew of the ship went ashore for rest and relaxation, during which they played softball and other games.  He also indicated that crew members went ashore for working parties to replenish supplies and receive mail and movies.  

A July 2011 VA memo from the Joint Services Records Research Center (JSRRC) confirmed that the USS Implicit served in Vietnamese waters from February 1962 to March 1962 and from May 1962 to June 1962, but does not confirm or deny the Veteran's service within the Republic of Vietnam.  Defense Personnel Records Information Retrieval Systems information indicated that the USS Implicit sailed for Vietnam in January 1962 and participated in SEATO maneuvers, and then moved to various ports in South Vietnam to assist in training.  Specifically, during February, April, May and June of 1962, the ship was training units of the South Vietnamese Navy off the coast of Vietnam.  The ship returned to the U.S. in August 1962, and remained in Long Beach for the remainder of that year.  There is no record of the ship travelling to Saigon.  The deck logs do not document that the ship docked, transited inland waterways or the personnel stepped foot in Vietnam. 

As there is a documented diagnosis and treatment for prostate cancer in the claims file, the first element of service connection has been met.  As for the second element of service connection, the Board finds that there is no evidence in the claims file that undermines or contradicts the Veteran's lay statements regarding his service in the Republic of Vietnam while aboard the USS Implicit, and that the buddy statements by D.H. and C.E. are somewhat corroborative.  Accordingly, because there is no other evidence affirmatively indicating that the Veteran was not exposed to herbicide during his time ashore in Da Nang as characterized above, the Board finds that there is sufficient evidence of service in the Republic of Vietnam during the prescribed statutory period, and on this basis medical nexus is presumed.  Accordingly, a grant of service connection for prostate cancer is warranted here.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).


ORDER

Service connection for prostate cancer due to herbicide exposure is granted.


REMAND

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A review of the record reveals that while the Veteran has indicated that he has erectile dysfunction symptoms, there is no medical evidence of record diagnosing or treating the Veteran for erectile dysfunction.  However, there is a November 2007 private treatment record discussing prostate cancer treatment options in which incontinence and erectile dysfunction are described as risks.  Additionally, the Board notes there is no evidence of record contradicting the Veteran's statement that he suffers from erectile dysfunction.  Accordingly, because the symptoms of erectile dysfunction are the type of symptoms that can be adequately observed, reported, and described by a lay person, and the Veteran has raised a secondary theory of service connection for his erectile dysfunction on account of his prostate cancer, remand of this claim is required for completion of a VA examination with an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:
i. Whether the Veteran has erectile dysfunction; and
ii. if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to, or alternatively, aggravated by (chronically worsened beyond the natural progression of such disorder), his service-connected prostate cancer.
c. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


